UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-05346) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2009 Date of reporting period: January 1, 2009  December 31, 2009 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam VT High Yield Fund Investment objective High current income, with a secondary objective of capital growth when consistent with achieving high current income Net asset value December 31, 2009 Class IA: $6.64 Class IB: $6.60 Performance summary Total return at net asset value (as of 12/31/09) Class IA shares* Class IB shares 1 year 50.92% 50.79% 5 years 31.48 30.05 Annualized 5.63 5.40 10 years 75.10 71.26 Annualized 5.76 5.53 Life 412.90 393.67 Annualized 7.75 7.56 During portions of the periods shown, the fund limited expenses, without which returns would have been lower. * Class inception date: February 1, 1988.  Class inception date: April 30, 1998. The JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Periods and performance for class IB shares before their inception are derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. To obtain the most recent month-end performance for the Putnam subaccounts, visit putnam.com. Report from your funds managers The high-yield market posted its highest annual return in its history in 2009, following a very weak 2008, when the market declined sharply because of a deterioration in the U.S. economy, a downturn in corporate business fundamentals, and negative market technicals. Yield spreads narrowed in 2009 as the U.S. economy began to stabilize. The high-yield market benefited from investors allocating to fixed income and issuers having improved access to the capital markets. This resulted in massive spread tightening  the most dramatic ever seen in the credit markets  and very strong performance for high-yield bonds. The market recovery was broadly felt, and the more economically sensitive and riskier segments of high yield performed best. For the 12 months ended December 31, 2009, Putnam VT High Yield Funds class IA shares returned 50.92% at net asset value. The portfolios exposure to the health-care sector helped performance during the period, as did overweight positions in the cable TV and wireless communications industries. Strong security selection among consumer products and energy companies also boosted results. The funds position in hospital owner and operator Hospital Corporation of America (HCA) was a key contributor. Management liked the firms overall business strategy, corporate fundamentals, credit profile, and defensive characteristics. Cable TV and Internet provider Charter Communications also helped. The company restructured its debt during the period. Primary detractors were bonds not owned by the portfolio. Specifically, bonds issued by Residential Capital, which had underwritten a substantial number of subprime loans, declined in value as the subprime mortgage crisis unfolded. However, in late 2008, ResCaps parent company, GMAC Financial Services, received a $5 billion capital infusion from the federal government, alleviating investor concerns and causing the firms bonds to rebound sharply. Also, bonds issued by insurer American International Group entered the high-yield market as fallen angels during the first quarter of 2009 and rose substantially along with the overall rally in financials. Fallen angels are companies whose debt formerly carried investment-grade credit ratings but was downgraded to below-investment-grade status. In managements view, the stabilization that was occurring in the U.S. economy in the fourth quarter of 2009 is likely to continue into 2010. In addition, management believes corporate fundamentals will continue to improve as the economy regains its footing. Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Current and future portfolio holdings are subject to risk. 2 Putnam VT High Yield Fund Your funds managers Portfolio Manager Paul Scanlon is Team Leader of U.S. High Yield at Putnam. A CFA charterholder, he joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your funds portfolio managers are Norman Boucher and Robert Salvin. Your funds managers may also manage other accounts managed by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust or other accounts advised by Putnam Management or an affiliate. Credit quality Aaa 0.4% Aa  A  Baa 3.0% Ba 21.3% B 44.5% Caa 23.1% Other 7.7% Portfolio composition and credit quality will vary over time. Allocations are represented as a percentage of portfolio market value. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, if any, and the use of different classifications of securities for presentation purposes. Credit qualities are shown as a percentage of portfolio market value as of 12/31/09. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds not rated by Moodys but considered by Putnam Management to be of comparable quality. Ratings will vary over time. Information is as of 12/31/09 and may not reflect trades entered into on that date. Understanding your VT funds expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. During all or a portion of the period, the fund limited its expenses; had it not done so, expenses would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads), which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your funds prospectus or talk to your financial representative. Review your VT funds expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2009, to December 31, 2009. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your funds expenses with those of other funds The two right-hand columns of the table show your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for Expenses and value for a $1,000 investment, a $1,000 investment, assuming a hypothetical assuming actual returns for 5% annualized return for the 6 months ended the 6 months ended 12/31/09 12/31/09 VT High Yield Fund Class IA Class IB Class IA Class IB Expenses paid per $1,000* $4.04 $5.43 $3.72 $4.99 Ending value (after expenses) $1,196.40 $1,197.80 $1,021.53 $1,020.27 Annualized expense ratio 0.73% 0.98% 0.73% 0.98% * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/09. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year.  For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Putnam VT High Yield Fund 3 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT High Yield Fund In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT High Yield Fund (the fund) at December31, 2009, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2009 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 12, 2010 4 Putnam VT High Yield Fund The funds portfolio 12/31/09 CORPORATE BONDS AND NOTES (82.6%)* Principal amount Value Advertising and marketing services (0.2%) Lamar Media Corp. company guaranty 7 1/4s, 2013 $415,000 $413,963 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014  734,599 243,336 Automotive (2.9%) Affinia Group, Inc. 144A sr. notes 10 3/4s, 2016 380,000 411,825 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015  991,100 1,035,700 Dana Corp. escrow sr. notes 5.85s, 2015 (In default) F  1,540,000 2 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 1,880,000 1,969,300 Ford Motor Credit Co., LLC sr. notes 7 1/4s, 2011 2,570,000 2,595,422 Ford Motor Credit Co., LLC sr. unsec. notes 9 3/4s, 2010 648,000 669,060 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 550,000 540,375 Ford Motor Credit Corp. sr. unsec. unsub. notes 7 1/2s, 2012 630,000 635,329 Navistar International Corp. sr. notes 8 1/4s, 2021 1,365,000 1,397,419 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 960,000 1,279,149 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $1,260,000 1,222,200 TRW Automotive, Inc. 144A sr. notes 8 7/8s, 2017 400,000 415,000 Basic materials (7.8%) Aleris International, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default)   1,320,000 6,890 Aleris International, Inc. company guaranty sr. unsec. sub. notes 10s, 2016 (In default)  805,000 4,025 Associated Materials, LLC/Associated Materials Finance, Inc. 144A sr. sec. notes 9 7/8s, 2016 685,000 722,675 Builders FirstSource, Inc. company guaranty sr. notes FRN 4.523s, 2012 1,255,000 1,255,000 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.254s, 2013 (Netherlands) 1,010,000 892,588 Compass Minerals International, Inc. 144A sr. notes 8s, 2019 1,105,000 1,160,250 FMG Finance Pty Ltd. 144A sr. sec. notes 10 5/8s, 2016 (Australia) 830,000 918,188 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 3,885,000 4,249,219 Georgia-Pacific, LLC sr. unsec. unsub. notes 9 1/2s, 2011 760,000 820,800 Graphic Packaging International, Inc. company guaranty sr. unsec. unsub. notes FRN 9 1/2s, 2017 310,000 328,600 HeidelbergCement AG company guaranty sr. unsec. unsub. notes 8s, 2017 (Germany) EUR 190,000 281,464 HeidelbergCement AG company guaranty sr. unsec. unsub. notes 7 1/2s, 2014 (Germany) EUR 125,000 187,972 HeidelbergCement AG company guaranty unsec. unsub. notes 8 1/2s, 2019 (Germany) EUR 125,000 188,214 CORPORATE BONDS AND NOTES (82.6%)* cont. Principal amount Value Basic materials cont. Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 $640,000 $627,200 Huntsman International, LLC company guaranty sr. unsec. sub. notes Ser. REGS, 6 7/8s, 2013 EUR 1,000,000 1,328,551 Jefferson Smurfit Corp. company guaranty 8 1/4s, 2012 (In default)  $340,000 299,200 Metals USA, Inc. company guaranty sr. notes 11 1/8s, 2015 705,000 712,931 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 915,000 880,688 Nalco Co. 144A sr. notes 8 1/4s, 2017 165,000 175,313 NewPage Corp. 144A sr. sec. notes 11 3/8s, 2014 925,000 934,250 NewPage Holding Corp. sr. unsec. unsub. notes FRN 7.564s, 2013  487,635 151,167 Norske Skog Canada, Ltd. company guaranty Ser. D, 8 5/8s, 2011 (Canada) 1,205,000 927,850 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 1,475,000 1,404,938 Novelis, Inc. 144A sr. unsec. notes 11 1/2s, 2015 345,000 369,581 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 290,000 453,563 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $600,000 663,000 Rhodia SA sr. unsec. notes FRN Ser. REGS, 3.492s, 2013 (France) EUR 1,335,000 1,771,225 Rockwood Specialties Group, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2014 EUR 310,000 441,770 Smurfit Kappa Acquisition 144A company guaranty sr. notes 7 3/4s, 2019 (Ireland) EUR 250,000 350,046 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $1,360,000 1,307,300 Smurfit-Stone Container Corp. sr. notes unsec. unsub. notes 8 3/8s, 2012 (In default)  650,000 575,250 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 295,000 307,169 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 710,000 731,300 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 1,260,000 1,248,975 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 460,000 478,975 Teck Resources, Ltd. sr. notes 10 3/4s, 2019 (Canada) 750,000 896,250 Teck Resources, Ltd. sr. notes 10 1/4s, 2016 (Canada) 1,245,000 1,450,425 Teck Resources, Ltd. sr. notes 9 3/4s, 2014 (Canada) 370,000 426,888 Teck Resources, Ltd. sr. unsec. notes 6 1/8s, 2035 (Canada) 495,000 443,025 Terra Capital, Inc. 144A sr. notes 7 3/4s, 2019 660,000 707,850 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 1,085,000 1,048,381 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. sec. notes FRN Ser. B, 4.031s, 2014 510,000 402,900 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. notes 11 1/2s, 2014 790,000 869,000 Putnam VT High Yield Fund 5 CORPORATE BONDS AND NOTES (82.6%)* cont. Principal amount Value Broadcasting (2.3%) Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 $485,000 $380,725 Clear Channel Communications, Inc. sr. unsec. notes 7.65s, 2010 470,000 462,363 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 470,000 307,850 Clear Channel Worldwide Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 9 1/4s, 2017 1,200,000 1,236,000 Clear Channel Worldwide Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 9 1/4s, 2017 360,000 367,200 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 7 5/8s, 2016 730,000 797,525 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 6 3/8s, 2015 1,045,000 1,085,494 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,025,000 1,074,969 Echostar DBS Corp. company guaranty 7 1/8s, 2016 1,040,000 1,062,100 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 445,000 468,363 Umbrella Acquisition, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/4s, 2015  1,236,687 1,083,647 Univision Communications, Inc. 144A sr. sec. notes 12s, 2014 210,000 231,263 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 1,075,000 1,167,719 XM Satellite Radio, Inc. 144A sr. notes 11 1/4s, 2013 220,000 236,500 Young Broadcasting, Inc. company guaranty sr. sub. notes 8 3/4s, 2014 (In default)  290,000 1,082 Young Broadcasting, Inc. company guaranty sr. unsec. sub. notes 10s, 2011 (In default)  847,000 2,965 Building materials (1.4%) Building Materials Corp. company guaranty notes 7 3/4s, 2014 1,510,000 1,494,900 Goodman Global, Inc. company guaranty sr. unsec. sub. notes 13 1/2s, 2016 1,155,000 1,277,719 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 2,155,000 2,413,600 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. notes 11s, 2013 833,688 879,541 Cable television (1.4%) Adelphia Communications Corp. escrow bonds zero %, 2010 80,000 2,800 Adelphia Communications Corp. escrow bonds zero %, 2010 130,000 4,550 Adelphia Communications Corp. escrow bonds zero %, 2009 755,000 26,425 Adelphia Communications Corp. escrow bonds zero %, 2010 290,000 10,150 Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 520,000 518,700 Cablevision Systems Corp. sr. unsec. notes Ser. B, 8s, 2012 305,000 322,538 Cablevision Systems Corp. 144A sr. notes 8 5/8s, 2017 930,000 968,363 CCH II, LLC sr. notes 13 1/2s, 2016 1,473,502 1,735,049 CCO Holdings LLC/CCO Holdings Capital Corp. sr. unsec. notes 8 3/4s, 2013 640,000 656,800 CORPORATE BONDS AND NOTES (82.6%)* cont. Principal amount Value Cable television cont. Cequel Communications Holdings I LLC/Cequel Capital Corp.Capital Corp. 144A sr. notes 8 5/8s, 2017 $940,000 $949,400 CSC Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2014 40,000 42,600 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 255,000 257,550 Mediacom LLC/Mediacom Capital Corp. 144A sr. notes 9 1/8s, 2019 550,000 561,000 Capital goods (4.3%) ACCO Brands Corp. 144A company guaranty sr. sec. notes 10 5/8s, 2015 585,000 643,500 Altra Holdings, Inc. 144A sr. notes 8 1/8s, 2016 1,030,000 1,057,038 BBC Holding Corp. sr. notes 8 7/8s, 2014 1,810,000 1,760,225 BE Aerospace, Inc. sr. unsec. unsub. notes 8 1/2s, 2018 1,210,000 1,282,600 Berry Plastics Escrow Corp. 144A sr. notes 8 1/4s, 2015 515,000 517,575 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 390,000 402,675 Crown European Holdings SA company guaranty sr. sec. notes 6 1/4s, 2011 (France) EUR 270,000 398,350 General Cable Corp. company guaranty sr. unsec. unsub. notes FRN 2.665s, 2015 $1,335,000 1,176,469 Goodman Global Group, Inc. 144A sr. disc. notes zero %, 2014 1,070,000 607,225 L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 580,000 582,175 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 6 1/8s, 2014 10,000 10,063 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 2,235,000 2,335,470 Mueller Water Products, Inc. company guaranty sr. unsec. notes 7 3/8s, 2017 660,000 610,500 Owens-Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 EUR 255,000 356,130 RBS Global, Inc./Rexnord Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2014 $1,665,000 1,669,163 Ryerson Tull, Inc. company guaranty sr. sec. notes 12s, 2015 1,705,000 1,781,725 TD Funding Corp. 144A company guaranty sr. sub. notes 7 3/4s, 2014 305,000 309,575 Titan International, Inc. company guaranty sr. unsec. notes 8s, 2012 905,000 886,900 Transdigm, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2014 1,355,000 1,371,938 Triumph Group, Inc. 144A sr. sub. notes 8s, 2017 510,000 514,463 Coal (1.2%) Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 2,355,000 2,337,338 Cloud Peak Energy Resources, LLC/Cloud Peak Energy Finance Corp. 144A company guaranty sr. unsec. notes 8 1/2s, 2019 355,000 362,100 Cloud Peak Energy Resources, LLC/Cloud Peak Energy Finance Corp. 144A company guaranty sr. unsec. notes 8 1/4s, 2017 355,000 355,000 Peabody Energy Corp. company guaranty 7 3/8s, 2016 1,855,000 1,912,969 6 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (82.6%)* cont. Principal amount Value Commercial and consumer services (1.1%) Aramark Corp. company guaranty 8 1/2s, 2015 $1,370,000 $1,411,100 Aramark Corp. company guaranty sr. unsec. notes FRN 3.781s, 2015 160,000 146,400 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 1,175,000 1,216,125 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 590,000 627,613 National Money Mart Co. 144A company guaranty sr. notes 10 3/8s, 2016 (Canada) 725,000 739,500 Travelport LLC company guaranty 11 7/8s, 2016 230,000 243,800 Travelport LLC company guaranty 9 7/8s, 2014 450,000 464,625 Consumer (1.0%) Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 1,055,000 1,052,363 Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 360,000 371,700 Visant Corp. company guaranty sr. unsec. sub. notes 7 5/8s, 2012 1,265,000 1,271,325 Yankee Acquisition Corp. company guaranty sr. notes Ser. B, 8 1/2s, 2015 1,765,000 1,751,763 Consumer staples (4.2%) Archibald Candy Corp. company guaranty 10s, 2010 (In default) F  172,499 2,664 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 1,020,000 953,700 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 5/8s, 2014 685,000 650,750 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 1,055,000 1,044,450 Chiquita Brands International, Inc. sr. unsec. unsub. notes 8 7/8s, 2015 205,000 209,100 Constellation Brands, Inc. company guaranty sr. unsec. notes 7 1/4s, 2017 170,000 172,338 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 1,650,000 1,674,750 Dole Food Co. 144A sr. sec. notes 8s, 2016 470,000 477,050 Dole Food Co. 144A sr. unsec. notes 13 7/8s, 2014 426,000 512,265 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 860,000 847,100 Great Atlantic & Pacific Tea Co. 144A sr. notes 11 3/8s, 2015 435,000 457,838 JBS USA LLC/JBS USA Finance, Inc. 144A sr. notes 11 5/8s, 2014 340,000 385,050 Pinnacle Foods Finance LLC sr. notes 9 1/4s, 2015 445,000 451,675 Pinnacle Foods Finance LLC 144A sr. unsec. notes 9 1/4s, 2015 350,000 355,250 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 1,178,000 1,194,198 Revlon Consumer Products 144A company guaranty sr. notes 9 3/4s, 2015 475,000 490,438 Rite Aid Corp. company guaranty 9 1/2s, 2017 990,000 861,300 Rite Aid Corp. sec. notes 7 1/2s, 2017 410,000 385,400 Rite Aid Corp. 144A sr. notes 10 1/4s, 2019 295,000 311,225 RSC Equipment Rental, Inc. 144A sr. sec. notes 10s, 2017 740,000 804,750 Smithfield Foods, Inc. sr. unsec. notes 7s, 2011 245,000 244,388 Smithfield Foods, Inc. sr. unsec. notes Ser. B, 7 3/4s, 2013 835,000 809,950 Smithfield Foods, Inc. 144A sr. sec. notes 10s, 2014 560,000 607,600 CORPORATE BONDS AND NOTES (82.6%)* cont. Principal amount Value Consumer staples cont. Spectrum Brands, Inc. sr. unsec. sub. bonds 12s, 2019  $518,433 $508,064 Supervalu, Inc. sr. unsec. notes 8s, 2016 595,000 603,925 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 845,000 965,413 Wendys/Arbys Restaurants LLC company guaranty sr. unsec. unsub. notes 10s, 2016 1,640,000 1,787,600 Energy (oil field) (1.9%) Aquilex Holdings, LLC 144A sr. notes 11 1/8s, 2016 465,000 463,838 Complete Production Services, Inc. company guaranty 8s, 2016 670,000 660,788 Expro Finance Luxemburg 144A sr. notes 8 1/2s, 2016 (Luxembourg) 880,000 873,400 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 2,065,000 2,116,625 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 450,000 474,750 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 555,000 518,231 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 1,370,000 1,373,425 Oslo Seismic Services, Inc. 1st mtge. 8.28s, 2011 357,109 360,441 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 810,000 836,325 Stallion Oilfield Services/Stallion Oilfield Finance Corp. 144A sr. unsec. notes 9 3/4s, 2015 (In default)  875,000 511,875 Entertainment (0.9%) AMC Entertainment, Inc. company guaranty 11s, 2016 129,000 134,805 Cinemark, Inc. 144A company guaranty sr. notes 8 5/8s, 2019 480,000 499,200 Hertz Corp. company guaranty 8 7/8s, 2014 1,430,000 1,462,175 Marquee Holdings, Inc. sr. disc. notes 12s, 2014 1,275,000 1,059,844 Universal City Development Partners, Ltd. 144A sr. notes 8 7/8s, 2015 360,000 352,350 Universal City Development Partners, Ltd. 144A sr. sub. notes 10 7/8s, 2016 240,000 240,600 Financials (4.5%) American General Finance Corp. sr. unsec. notes Ser. MTNJ, 5 5/8s, 2011 945,000 824,306 American General Finance Corp. sr. unsec. notes Ser. MTNH, 4 5/8s, 2010 935,000 906,170 American General Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 1,305,000 1,069,675 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 400,000 444,000 CIT Group, Inc. sr. bond 7s, 2017 416,448 361,269 CIT Group, Inc. sr. bond 7s, 2016 297,462 261,767 CIT Group, Inc. sr. bond 7s, 2015 178,477 159,737 CIT Group, Inc. sr. bond 7s, 2014 178,477 165,761 CIT Group, Inc. sr. bond 7s, 2013 118,984 110,953 E*Trade Financial Corp. sr. unsec. notes 7 3/8s, 2013 560,000 521,500 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017  791,000 898,774 FelCor Lodging LP 144A sr. sec. notes 10s, 2014 R 1,160,000 1,170,150 GMAC, LLC sr. unsec. unsub. notes 7 1/4s, 2011 715,000 713,627 GMAC, LLC sr. unsec. unsub. notes 6 7/8s, 2011 230,000 227,580 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2011 995,000 997,488 Putnam VT High Yield Fund 7 CORPORATE BONDS AND NOTES (82.6%)* cont. Principal amount Value Financials cont. GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 7s, 2012 $955,000 $940,675 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2012 928,000 909,440 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2011 335,000 329,975 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 3/4s, 2014 1,311,000 1,245,450 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2012 69,000 67,620 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6s, 2011 1,425,000 1,396,500 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes FRN 2.456s, 2014 128,000 103,040 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 335,000 308,200 iStar Financial, Inc. sr. unsec. unsub. notes FRN 0.607s, 2010 R 230,000 213,900 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 400,000 408,000 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 920,000 869,400 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 725,000 657,938 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A sr. sec. notes 7 3/4s, 2016 (Luxembourg) 850,000 869,125 SLM Corp. sr. unsec. unsub. notes Ser. MTNA, 5s, 2013 1,925,000 1,770,885 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.148s, 2014 215,000 176,569 Gaming and lottery (2.8%) American Casino & Entertainment Properties LLC 144A sr. notes 11s, 2014 855,000 720,338 Boyd Gaming Corp. sr. sub. notes 7 1/8s, 2016 670,000 582,900 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 680,000 612,850 Harrahs Operating Co., Inc. company guaranty sr. sec. notes Ser. A144, 10s, 2018 1,697,000 1,361,843 Harrahs Operating Co., Inc. 144A sr. sec. notes 11 1/4s, 2017 800,000 837,000 Harrahs Operating Escrow, LLC/Harrahs Escrow Corp. 144A sr. sec. notes 11 1/4s, 2017 820,000 857,925 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default)  1,445,000 354,025 MGM Mirage, Inc. company guaranty 6 3/4s, 2013 210,000 181,125 MGM Mirage, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 500,000 388,750 MGM Mirage, Inc. 144A sr. sec. notes 10 3/8s, 2014 155,000 168,175 MTR Gaming Group, Inc. 144A company guaranty sr. notes 12 5/8s, 2014 870,000 837,375 Penn National Gaming, Inc. 144A sr. unsec. sub. notes 8 3/4s, 2019 225,000 230,063 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 765,000 703,800 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 1,225,000 1,225,000 Pinnacle Entertainment, Inc. 144A sr. notes 8 5/8s, 2017 240,000 244,800 Station Casinos, Inc. sr. notes 6s, 2012 (In default)  1,020,000 154,275 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 (In default)  2,130,000 43,931 CORPORATE BONDS AND NOTES (82.6%)* cont. Principal amount Value Gaming and lottery cont. Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. Ser. EXCH, 6 5/8s, 2014 $725,000 $700,531 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 1,495,000 1,569,750 Health care (7.8%) Biomet, Inc. company guaranty sr. unsec. bond 10s, 2017 1,290,000 1,401,263 Community Health Systems, Inc. company guaranty 8 7/8s, 2015 700,000 724,500 DaVita, Inc. company guaranty 6 5/8s, 2013 1,350,000 1,353,375 Elan Finance PLC/Elan Finance Corp. 144A company guaranty sr. notes 8 3/4s, 2016 (Ireland) 1,195,000 1,141,225 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 470,000 517,000 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016  1,335,000 1,445,138 HCA, Inc. sr. sec. notes 9 1/4s, 2016 1,270,000 1,363,663 HCA, Inc. sr. sec. notes 9 1/8s, 2014 3,030,000 3,196,650 HCA, Inc. 144A sr. sec. notes 9 7/8s, 2017 320,000 353,600 HCA, Inc. 144A sr. sec. notes 8 1/2s, 2019 950,000 1,023,625 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 1,065,000 998,438 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 340,000 344,250 Omnicare, Inc. company guaranty 6 3/4s, 2013 90,000 88,200 Psychiatric Solutions, Inc. company guaranty 7 3/4s, 2015 1,320,000 1,277,100 Psychiatric Solutions, Inc. 144A sr. sub. notes 7 3/4s, 2015 300,000 289,500 Quintiles Transnational Corp. 144A sr. notes 9 1/2s, 2014  355,000 356,775 Select Medical Corp. company guaranty 7 5/8s, 2015 1,820,000 1,765,400 Service Corporation International debs. 7 7/8s, 2013 688,000 670,800 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 495,000 478,913 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 1,785,000 1,744,838 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 980,000 1,006,950 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 1,275,000 1,173,000 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015  738,928 672,424 Talecris Biotherapeutics Holdings Corp. 144A sr. unsec. notes 7 3/4s, 2016 930,000 943,950 Tenet Healthcare Corp. sr. notes 9 1/4s, 2015 600,000 639,000 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 10s, 2018 250,000 280,000 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 9s, 2015 1,235,000 1,333,800 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 390,000 401,700 US Oncology Holdings, Inc. sr. unsec. notes FRN 6.428s, 2012  955,000 892,925 US Oncology, Inc. company guaranty sr. unsec. sub. notes 10 3/4s, 2014 500,000 525,000 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 2,044,000 2,118,095 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 2,305,000 2,408,725 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 R 395,000 389,075 8 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (82.6%)* cont. Principal amount Value Homebuilding (1.6%) Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 3/8s, 2012 $1,630,000 $1,532,200 K. Hovnanian Enterprises, Inc. 144A sr. notes 10 5/8s, 2016 825,000 862,125 Meritage Homes Corp. company guaranty 6 1/4s, 2015 1,110,000 1,021,200 Meritage Homes Corp. sr. notes 7s, 2014 205,000 195,775 Realogy Corp. company guaranty sr. notes zero %, 2014  254,100 209,633 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 2,140,000 1,851,100 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 545,000 474,150 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 6 1/4s, 2014 290,000 252,300 Standard Pacific Escrow, LLC 144A sr. notes 10 3/4s, 2016 630,000 642,600 Household furniture and appliances (0.2%) Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 835,000 928,938 Lodging/Tourism (0.5%) Host Marriott LP company guaranty Ser. Q, 6 3/4s, 2016 R 30,000 29,850 Host Marriott LP sr. notes Ser. M, 7s, 2012 R 1,430,000 1,453,238 Seminole Hard Rock Entertainment, Inc. 144A sr. notes FRN 2.754s, 2014 830,000 678,525 Media (2.1%) Affinion Group, Inc. company guaranty 11 1/2s, 2015 750,000 785,625 Affinion Group, Inc. company guaranty 10 1/8s, 2013 255,000 262,013 Affinity Group, Inc. sr. sub. notes 9s, 2012 1,295,000 906,500 Interpublic Group of Companies, Inc. (The) sr. unsec. notes 10s, 2017 205,000 227,550 Interpublic Group of Companies, Inc. (The) sr. unsec. notes 6 1/4s, 2014 60,000 57,600 Liberty Media, LLC sr. notes 5.7s, 2013 940,000 895,350 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 1,280,000 1,334,400 Nielsen Finance LLC/Nielsen Finance Co. company guaranty sr. unsec. sub. disc. notes stepped-coupon zero % (12 1/2s, 8/1/11), 2016  1,185,000 1,081,313 NTL Cable PLC sr. notes 9 1/8s, 2016 (United Kingdom) 580,000 611,175 QVC Inc. 144A sr. sec. notes 7 1/2s, 2019 230,000 234,600 Virgin Media Finance PLC company guaranty sr. notes 8 3/8s, 2019 (United Kingdom) 290,000 298,700 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 375,000 402,656 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 9 1/2s, 2016 (United Kingdom) EUR 140,000 215,576 WMG Acquisition Corp. company guaranty sr. sub. notes 7 3/8s, 2014 $425,000 410,656 WMG Acquisition Corp. 144A sr. sec. notes 9 1/2s, 2016 760,000 814,150 WMG Holdings Corp. company guaranty sr. unsec. disc. notes 9 1/2s, 2014 220,000 222,750 CORPORATE BONDS AND NOTES (82.6%)* cont. Principal amount Value Oil and gas (8.0%) Chaparral Energy, Inc. company guaranty 8 1/2s, 2015 $304,000 $268,280 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 1,045,000 922,213 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 250,000 274,375 Chesapeake Energy Corp. sr. notes 7 1/2s, 2014 500,000 510,000 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 1,320,000 1,343,100 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 1,720,000 1,371,700 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 885,000 904,913 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 1,000,000 1,002,500 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 1,250,000 1,143,750 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 885,000 977,925 Denbury Resources, Inc. company guaranty sr. sub. notes 9 3/4s, 2016 155,000 165,463 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 1,305,000 1,301,738 Encore Acquisition Co. sr. sub. notes 6s, 2015 1,643,000 1,643,000 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 1,490,000 1,467,650 Ferrellgas Partners LP sr. unsec. notes Ser. UNRE, 6 3/4s, 2014 110,000 108,350 Forest Oil Corp. sr. notes 8s, 2011 1,390,000 1,449,075 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 7 3/4s, 2015 535,000 524,300 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 265,000 267,650 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 2,220,000 2,242,200 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 765,000 630,169 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) 1,580,000 1,295,600 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 100,000 102,250 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 1,390,000 1,452,550 PetroHawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 140,000 152,950 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 1,030,000 1,062,188 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 245,000 249,288 Plains Exploration & Production Co. company guaranty 7s, 2017 1,600,000 1,572,000 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 290,000 270,425 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 355,000 363,875 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 515,000 584,525 Range Resources Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 255,000 262,650 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 1,370,000 1,140,525 Sabine Pass LNG LP sr. sec. notes 7 1/4s, 2013 290,000 263,175 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. FRN 3.876s, 2014 495,000 443,767 Putnam VT High Yield Fund 9 CORPORATE BONDS AND NOTES (82.6%)* cont. Principal amount Value Oil and gas cont. SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 $1,550,000 $1,522,875 Targa Resources, Inc. company guaranty sr. unsec. notes 8 1/2s, 2013 2,010,000 2,090,400 Whiting Petroleum Corp. company guaranty 7s, 2014 685,000 687,569 Williams Cos., Inc. (The) notes 7 3/4s, 2031 950,000 1,041,785 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 455,000 521,894 Williams Cos., Inc. (The) sr. unsec. notes 7 5/8s, 2019 295,000 330,689 Williams Cos., Inc. (The) 144A notes 6 3/8s, 2010 435,000 442,874 Publishing (0.4%) American Media Operations, Inc. 144A sr. sub. notes 14s, 2013  1,302,527 833,617 American Media Operations, Inc. 144A sr. unsec. notes 9s, 2013  106,573 68,207 Belo Corp. sr. unsec. unsub. notes 8s, 2016 230,000 235,750 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 485,000 497,125 Quebecor Media, Inc. sr. unsec. notes Ser. *, 7 3/4s, 2016 (Canada) 270,000 269,325 Regional Bells (1.2%) Cincinnati Bell, Inc. company guaranty 7s, 2015 520,000 513,500 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2014 315,000 328,388 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 1,205,000 1,214,038 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 2,140,000 2,300,500 Qwest Corp. sr. unsec. unsub. notes 8 3/8s, 2016 240,000 257,400 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 555,000 513,375 Valor Telecommunications Enterprises LLC/Finance Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2015 140,000 144,200 Retail (2.4%) Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 895,000 825,638 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 11 1/8s, 2014 1,065,000 1,099,613 Dollar General Corp. company guaranty sr. unsec. notes 10 5/8s, 2015 491,000 543,783 Harry & David Operations Corp. company guaranty sr. unsec. notes 9s, 2013 860,000 589,100 Harry & David Operations Corp. company guaranty sr. unsec. notes FRN 5.361s, 2012 285,000 191,663 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 1,095,000 1,152,488 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015  1,773,618 1,733,712 Neiman-Marcus Group, Inc. company guaranty sr. unsec. sub. notes 10 3/8s, 2015 470,000 460,600 Toys R Us Property Co., LLC 144A company guaranty sr. unsec. notes 10 3/4s, 2017 1,505,000 1,647,975 Toys R Us Property Co., LLC 144A sr. notes 8 1/2s, 2017 805,000 819,088 United Auto Group, Inc. company guaranty 7 3/4s, 2016 1,245,000 1,204,538 CORPORATE BONDS AND NOTES (82.6%)* cont. Principal amount Value Technology (5.1%) Advanced Micro Devices, Inc. 144A sr. unsec. notes 8 1/8s, 2017 $635,000 $632,619 Amkor Technologies, Inc. sr. notes 7 3/4s, 2013 322,000 327,233 Avago Technologies Finance company guaranty sr. unsec. sub. notes 11 7/8s, 2015 (Singapore) 270,000 297,338 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015  725,300 685,409 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 1,010,000 963,288 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 430,000 436,988 First Data Corp. company guaranty sr. unsec. notes 9 7/8s, 2015 1,605,000 1,496,663 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 1,130,000 966,150 First Data Corp. company guaranty sr. unsec. unsub. notes 10.55s, 2015  2,731,886 2,424,549 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 9 1/8s, 2014  1,033,639 913,478 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 1,015,000 931,263 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 1,182,000 951,510 Iron Mountain, Inc. company guaranty 6 5/8s, 2016 735,000 720,300 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 575,000 593,688 Lucent Technologies, Inc. unsec. debs. 6.45s, 2029 145,000 103,856 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) (In default) F  690,000 863 NXP BV/NXP Funding, LLC sec. notes Ser. EXCH, 7 7/8s, 2014 (Netherlands) 1,260,000 1,143,450 Sanmina Corp. company guaranty sr. unsec. sub. notes 6 3/4s, 2013 125,000 123,281 Sanmina Corp. sr. unsec. sub. notes 8 1/8s, 2016 120,000 119,700 Seagate Technology International 144A company guaranty sr. sec. notes 10s, 2014 (Cayman Islands) 360,000 397,800 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 1,180,000 1,256,700 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 2,290,000 2,347,250 SunGard Data Systems, Inc. company guaranty sr. unsec. unsub. notes 10 5/8s, 2015 296,000 325,970 Syniverse Technologies, Inc. sr. sub. notes Ser. B, 7 3/4s, 2013 990,000 983,813 Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 280,000 289,800 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 1,405,000 1,636,825 Xerox Capital Trust I company guaranty 8s, 2027 550,000 544,500 Telecommunications (6.9%) CC Holdings GS V, LLC/Crown Castle GS III Corp. 144A sr. sec. notes 7 3/4s, 2017 350,000 372,750 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 1,190,000 1,207,850 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 885,000 898,275 Digicel Group, Ltd. 144A sr. notes 8 1/4s, 2017 (Jamaica) 855,000 833,625 10 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (82.6%)* cont. Principal amount Value Telecommunications cont. Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) $810,000 $785,700 Global Crossing, Ltd. 144A sr. sec. notes 12s, 2015 (United Kingdom) 105,000 115,238 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 735,000 751,538 Intelsat Bermuda, Ltd. 144A company guaranty sr. unsec. notes 11 1/4s, 2017 (Bermuda) 1,315,000 1,318,288 Intelsat Intermediate Holding Co., Ltd. company guaranty sr. unsec. notes stepped-coupon zero % (9 1/4s, 2/1/10), 2015 (Bermuda)  625,000 642,188 Intelsat Intermediate Holding Co., Ltd. company guaranty sr. unsec. notes stepped-coupon Ser. *, zero % (9 1/2s, 2/1/10), 2015 (Bermuda)  1,165,000 1,197,038 Intelsat Jackson Holding Co. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 2,525,000 2,727,000 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes Ser. *, 8 7/8s, 2015 (Bermuda) 675,000 698,625 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes Ser. *, 8 1/2s, 2013 (Bermuda) 680,000 693,600 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 1,645,000 1,554,525 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 285,000 260,063 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 2,175,000 2,202,188 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 1,785,000 1,735,913 NII Capital Corp. 144A company guaranty sr. notes 10s, 2016 1,200,000 1,257,000 Nordic Telephone Co. Holdings ApS 144A sr. sec. bond 8 7/8s, 2016 (Denmark) 260,000 274,950 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 455,000 437,938 SBA Telecommunications, Inc. 144A company guaranty sr. notes 8 1/4s, 2019 390,000 413,400 SBA Telecommunications, Inc. 144A company guaranty sr. notes 8s, 2016 785,000 820,325 Sprint Capital Corp. company guaranty 6 7/8s, 2028 2,260,000 1,878,625 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 490,000 499,800 West Corp. company guaranty 9 1/2s, 2014 1,215,000 1,233,225 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 900,000 983,250 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) EUR 150,000 234,915 Windstream Corp. company guaranty 8 5/8s, 2016 $1,865,000 1,897,638 Windstream Corp. company guaranty 8 1/8s, 2013 1,435,000 1,488,813 Telephone (0.7%) Cricket Communications, Inc. company guaranty 9 3/8s, 2014 1,165,000 1,170,825 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 600,000 598,500 GIC, Inc. 144A sr. notes 8 5/8s, 2019 230,000 232,013 CORPORATE BONDS AND NOTES (82.6%)* cont. Principal amount Value Telephone cont. Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 $355,000 $356,331 Time Warner Telecom, Inc. company guaranty 9 1/4s, 2014 510,000 525,938 Textiles (0.8%) Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 3.831s, 2014 1,610,000 1,523,463 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 550,000 560,313 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 80,000 83,700 Levi Strauss & Co. sr. unsec. unsub. notes 9 3/4s, 2015 1,365,000 1,433,250 Tire and rubber (0.4%) Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 1,560,000 1,723,800 Transportation (0.5%) Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 1,065,000 1,051,688 RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017 626,000 665,908 Trico Shipping AS 144A sr. notes 11 7/8s, 2014 (Norway) 580,000 603,925 Utilities and power (6.1%) AES Corp. (The) sr. unsec. notes 8s, 2020 380,000 386,650 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 730,000 749,163 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 1,085,000 1,112,125 Ameren Corp. sr. unsec. notes 8 7/8s, 2014 785,000 885,895 Calpine Corp. 144A sr. sec. notes 7 1/4s, 2017 1,345,000 1,291,200 CMS Energy Corp. sr. notes 8 1/2s, 2011 430,000 450,558 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 1,055,000 1,082,614 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 1,130,000 1,093,275 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 525,000 446,250 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 120,000 112,800 Edison Mission Energy sr. unsec. notes 7.2s, 2019 550,000 416,625 Edison Mission Energy sr. unsec. notes 7s, 2017 30,000 23,700 El Paso Corp. sr. unsec. notes 12s, 2013 250,000 292,500 El Paso Natural Gas Co. debs. 8 5/8s, 2022 360,000 420,081 Energy Future Holdings Corp. company guaranty sr. unsec. notes 11 1/4s, 2017  460,000 325,450 Energy Future Holdings Corp. sr. notes 9 3/4s, 2019 548,000 548,000 Energy Future Intermediate Holdings Co., LLC sr. notes Ser. *, 9 3/4s, 2019 605,000 605,000 Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 2,115,000 2,088,563 Ipalco Enterprises, Inc. sr. sec. notes 8 5/8s, 2011 510,000 532,950 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 170,000 170,425 Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 1,360,000 1,394,000 Mirant North America, LLC company guaranty 7 3/8s, 2013 1,365,000 1,349,644 Putnam VT High Yield Fund 11 CORPORATE BONDS AND NOTES (82.6%)* cont. Principal amount Value Utilities and power cont. NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 $305,000 $375,816 NRG Energy, Inc. company guaranty 7 3/8s, 2017 685,000 686,713 NRG Energy, Inc. sr. notes 7 3/8s, 2016 4,270,000 4,275,338 Orion Power Holdings, Inc. sr. unsec. notes 12s, 2010 1,240,000 1,271,000 Sierra Pacific Power Co. general ref. mtge. 6 1/4s, 2012 275,000 289,624 Sierra Pacific Resources sr. unsec. notes 8 5/8s, 2014 855,000 885,994 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 7.2s, 2011 335,000 349,731 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 7s, 2012 525,000 560,298 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 140,000 149,227 Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes zero %, 2016 (United Kingdom)  465,000 327,825 Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes Ser. B, 10 1/4s, 2015 (United Kingdom) 180,000 145,800 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 850,000 1,042,637 Utilicorp United, Inc. sr. unsec. notes 7.95s, 2011 38,000 39,719 Total corporate bonds and notes (cost $343,970,789) SENIOR LOANS (7.6%)* c Principal amount Value Automotive (0.3%) Allison Transmission, Inc. bank term loan FRN Ser. B, 3.009s, 2014 $1,405,469 $1,286,356 Basic materials (0.1%) Lyondell Chemical Co. bank term loan FRN 13s, 2010 U 155,000 161,200 Rockwood Specialties Group, Inc. bank term loan FRN Ser. H, 6s, 2014 317,029 319,010 Broadcasting (0.3%) Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.884s, 2016 568,974 463,714 Univision Communications, Inc. bank term loan FRN Ser. B, 2.533s, 2014 705,000 611,235 Capital goods (0.4%) Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 2.283s, 2014 16,020 11,935 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 2 1/4s, 2014 321,284 239,356 Hexcel Corp. bank term loan FRN 6 1/2s, 2014 159,375 159,773 Manitowoc Co., Inc. (The) bank term loan FRN Ser. A, 4.813s, 2013 862,105 829,776 Sequa Corp. bank term loan FRN 3.879s, 2014 420,833 374,278 Communication services (0.6%) Cebridge Connections, Inc. bank term loan FRN 4.757s, 2014 385,000 373,313 Charter Communications, Inc. bank term loan FRN 2.756s, 2014 785,000 713,761 Fairpoint Communications, Inc. bank term loan FRN Ser. B, 5 1/2s, 2015 520,072 403,836 SENIOR LOANS (7.6%)* c cont. Principal amount Value Communication services cont. Skype Technologies SA bank term loan FRN Ser. B, 9s, 2014 (Luxembourg) $835,000 $856,293 Towerco, LLC bank term loan FRN 6s, 2014 245,000 247,450 Consumer cyclicals (2.7%) Building Materials Holdings Corp. bank term loan FRN 3.005s, 2014 694,763 641,353 CCM Merger, Inc. bank term loan FRN Ser. B, 8 1/2s, 2012 1,091,709 1,061,687 Chester Down & Marina, LLC bank term loan FRN 12 3/8s, 2016 600,000 602,250 Dex Media West, LLC/Dex Media Finance Co. bank term loan FRN Ser. B, 7s, 2014 244,213 224,676 Federal Mogul Corp. bank term loan FRN Ser. B, 2.168s, 2014 890,608 745,884 Federal Mogul Corp. bank term loan FRN Ser. C, 2.168s, 2015 454,392 380,553 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.24s, 2014 619,022 222,074 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.24s, 2014 230,978 82,863 Golden Nugget, Inc. bank term loan FRN Ser. B, 2.26s, 2014 180,003 118,127 Golden Nugget, Inc. bank term loan FRN Ser. DD, 2.265s, 2014 102,730 67,416 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 6 1/2s, 2011 966,650 966,449 Neiman Marcus Group, Inc. (The) bank term loan FRN Ser. B, 2.255s, 2013 334,431 302,063 QVC, Inc. bank term loan FRN 5.749s, 2014 113,249 113,202 Reynolds Consumer Products, Inc. bank term loan FRN Ser. B, 6 1/4s, 2015 515,000 516,931 Six Flags Theme Parks bank term loan FRN 2.49s, 2015 1,644,881 1,597,590 Thomas Learning bank term loan FRN Ser. B, 2.73s, 2014 1,777,065 1,617,129 Travelport, LLC. bank term loan FRN Ser. C, 10 1/2s, 2013 164,175 164,175 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default)  2,241,625 1,294,538 United Components, Inc. bank term loan FRN Ser. D, 2 1/4s, 2012 164,667 151,905 Visteon Corp. bank term loan FRN Ser. B, 5 1/4s, 2013 495,000 544,500 Consumer staples (0.6%) Claires Stores, Inc. bank term loan FRN 3.033s, 2014 812,034 656,394 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 2.985s, 2014 805,061 748,706 Revlon Consumer Products bank term loan FRN Ser. B, 4.262s, 2012 475,000 462,955 Rite-Aid Corp. bank term loan FRN 9 1/2s, 2015 675,000 697,571 Rite-Aid Corp. bank term loan FRN Ser. B, 1.99s, 2014 83,513 73,366 Energy (0.1%) MEG Energy Corp. bank term loan FRN 6.232s, 2016 (Canada) 255,000 249,900 Entertainment (0.2%) Universal City Development Partners, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2014 1,075,000 1,076,344 12 Putnam VT High Yield Fund SENIOR LOANS (7.6%)* c cont. Principal amount Value Financials (0.3%) CB Richard Ellis Services, Inc. bank term loan FRN Ser. B, 6.001s, 2013 $393,849 $374,156 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 458,850 451,967 Nuveen Investments, Inc. bank term loan FRN Ser. B, 3.281s, 2014 302,035 263,828 Gaming and lottery (0.1%) Harrahs Operating Co., Inc. bank term loan FRN Ser. B, 9 1/2s, 2016 285,000 282,952 Health care (0.7%) Community Health Systems, Inc. bank term loan FRN Ser. B, 2.506s, 2014 550,216 518,273 Community Health Systems, Inc. bank term loan FRN Ser. DD, 2.506s, 2014 29,327 27,625 Healthsouth Corp. bank term loan FRN 4.01s, 2014 420,216 405,299 Healthsouth Corp. bank term loan FRN Ser. B, 2.51s, 2013 510,564 483,121 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 5.531s, 2014 1,754,844 1,592,521 Select Medical Corp. bank term loan FRN Ser. B, 2.267s, 2012 138,865 131,723 Homebuilding (0.1%) Realogy Corp. bank term loan FRN 0.085s, 2013 74,458 66,019 Realogy Corp. bank term loan FRN Ser. B, 3.287s, 2013 277,569 246,111 Media (%) Nielsen Finance LLC/Nielsen Finance Co. bank term loan FRN Ser. B, 3.985s, 2016 106,291 100,046 Nielsen Finance LLC/Nielsen Finance Co. bank term loan FRN Ser. TA, 2.235s, 2013 51,032 47,651 Oil and gas (%) Targa Resources, Inc. bank term loan FRN 2.234s, 2012 29,274 29,112 Targa Resources, Inc. bank term loan FRN Ser. C, 0.158s, 2011 23,431 23,431 Retail (0.3%) Dollar General Corp. bank term loan FRN Ser. B1, 3.006s, 2014 771,125 743,557 Michaels Stores, Inc. bank term loan FRN Ser. B, 2.563s, 2013 575,176 517,838 Technology (0.1%) Compucom Systems, Inc. bank term loan FRN 3.74s, 2014 444,820 417,018 Telecommunications (%) Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 75,000 79,688 Transportation (0.1%) Swift Transportation Co., Inc. bank term loan FRN 0.273s, 2014 665,000 602,102 Utilities and power (0.6%) Calpine Corp. bank term loan FRN Ser. B, 3.165s, 2014 266,457 251,668 TXU Energy Corp. bank term loan FRN Ser. B2, 3.735s, 2014 777,639 631,831 TXU Energy Corp. bank term loan FRN Ser. B3, 3.735s, 2014 2,150,550 1,732,268 Total senior loans (cost $33,034,249) CONVERTIBLE BONDS AND NOTESS (3.8%)* Principal amount Value Acquicor Technology, Inc. 144A cv. notes 8s, 2011 $607,000 $522,020 Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 685,000 616,500 Advanced Micro Devices, Inc. cv. sr. unsec. notes 5 3/4s, 2012 152,000 149,910 Alexandria Real Estate Equities, Inc. 144A cv. company guaranty sr. unsec. notes 3.7s, 2027 R 700,000 661,500 Alliant Techsystems, Inc. cv. company guaranty sr. sub. notes 3s, 2024 725,000 909,875 ArcelorMittal cv. sr. unsec. unsub. notes 5s, 2014 (Luxembourg) 370,000 612,813 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 R 515,000 671,431 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 555,000 701,187 General Cable Corp. cv. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/29) 2029  494,000 508,203 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 (In default)  R 460,000 435,850 Global Crossing, Ltd. cv. sr. unsec. notes 5s, 2011 415,000 402,567 International Game Technology 144A cv. sr. unsec. notes 3 1/4s, 2014 485,000 591,603 L-3 Communications Holdings, Inc. cv. company sr. unsec. bonds 3s, 2035 225,000 236,250 L-3 Communications Holdings, Inc. 144A cv. company guaranty sr. unsec. bonds 3s, 2035 590,000 619,500 Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 480,000 397,200 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 5 1/4s, 2011 465,000 441,169 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 3 1/2s, 2012 600,000 525,000 Massey Energy Co. cv. company guaranty sr. unsub. notes 3 1/4s, 2015 1,963,000 1,715,171 Maxtor Corp. cv. company guaranty sr. unsec. unsub. deb. 2 3/8s, 2012 555,000 654,900 Pantry, Inc. (The) cv. company guaranty sr. unsec. sub. notes 3s, 2012 1,380,000 1,207,500 SAVVIS, Inc. cv. sr. unsec. notes 3s, 2012 588,000 535,080 Sirius Satellite Radio, Inc. cv. sr. unsec. notes 3 1/4s, 2011 678,000 610,200 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 300,000 377,438 Titan International, Inc. 144A cv. sr. sub. notes 5 5/8s, 2017 545,000 577,700 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 810,000 605,475 Virgin Media, Inc. 144A cv. sr. unsec. notes 6 1/2s, 2016 545,000 645,825 XM Satellite Radio Holdings, Inc. 144A cv. sr. unsec. sub. notes 7s, 2014 209,000 169,029 Total convertible bonds and notes (cost $13,511,640) COMMON STOCKS (2.6%)* Shares Value AboveNet, Inc.  1,220 $79,349 AES Corp. (The)  33,440 445,086 Alliance Imaging, Inc.  109,558 625,576 American Media, Inc. 144A F 22,316 2 Avis Budget Group, Inc.  23,540 308,845 Bohai Bay Litigation, LLC F 2,670 8,329 Charter Communications, Inc. Class A  8,755 308,614 Chesapeake Energy Corp. 10,260 265,529 CIT Group, Inc.  10,240 282,726 Dana Holding Corp.  33,914 367,628 Decrane Aircraft Holdings, Inc. F  11,167 11 Putnam VT High Yield Fund 13 COMMON STOCKS (2.6%)* Shares Value El Paso Corp. $34,660 $340,708 FelCor Lodging Trust, Inc.  R 50,895 183,222 Interpublic Group of Companies, Inc. (The)  64,950 479,331 Louisiana-Pacific Corp.  66,825 466,439 Nortek, Inc.  41,923 1,467,305 PetroHawk Energy Corp.  26,380 632,856 Public Service Enterprise Group, Inc. 19,440 646,380 Qwest Communications International, Inc. 104,175 438,577 Sealy Corp.  183,655 580,350 Service Corporation International 69,075 565,724 Spectrum Brands, Inc.  60,675 1,365,188 Talecris Biotherapeutics Holdings Corp.  20,950 466,557 TRW Automotive Holdings Corp.  19,385 462,914 Vertis Holdings, Inc. F  33,617 34 Williams Cos., Inc. (The) 19,143 403,534 Total common stocks (cost $11,739,892) CONVERTIBLE PREFERRED STOCKS (0.6%)* Shares Value Crown Castle International Corp. $3.125 cum. cv. pfd. 16,145 $933,383 Dole Food Automatic Exchange 144A 7.00% cv. pfd.  34,600 402,052 Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 6,837 786,255 Great Plains Energy, Inc. $6.00 cv. pfd. 6,470 430,643 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default)  1,120 4,480 Total convertible preferred stocks (cost $3,045,141) PREFERRED STOCKS (0.2%)* Shares Value Decrane Aircraft Holdings, Inc. $16.00 pfd.  8,000 $56,000 GMAC, Inc. 144A 7.00% Ser. G pfd. 1,159 763,926 Total preferred stocks (cost $477,257) FOREIGN GOVERNMENT BONDS AND NOTES (0.1%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds FRB 0.578s, 2013 $1,470,000 $636,510 Total foreign government bonds and notes (cost $618,422) WARRANTS (%)*  Expiration date Strike Price Warrants Value AboveNet, Inc. 9/08/10 $24.00 236 $23,364 Charter Communication Class A 11/30/14 46.86 37 231 Decrane Aircraft Holdings Co. Class B 6/30/10 116.00 1  New ASAT (Finance), Ltd. (Cayman Islands) F 2/01/11 0.01 179,400  Smurfit Kappa Group PLC 144A (Ireland) 10/01/13 EUR 0.001 432 19,925 Vertis Holdings, Inc. F 10/18/15 $0.01 2,656  Total warrants (cost $27,326) MORTGAGE-BACKED SECURITIES (%)* Principal amount Value Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class J, 5.45s, 2040 $155,000 $9,639 Total mortgage-backed securities (cost $139,455) SHORT-TERM INVESTMENTS (%)* Principal amount Value U.S. Treasury Bills for an effective yield of 0.30%, November 18, 2010 ## $69,000 $68,756 U.S. Treasury Bills for an effective yield of 0.35%, April 1, 2010 ## 11,000 10,987 Total short-term investments (cost $79,807) Total investments (cost $406,643,978) Key to holdings currency abbreviations EUR Euro Key to holdings abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes MTN Medium Term Notes MTNA Medium Term Notes Class A MTNH Medium Term Notes Class H MTNI Medium Term Notes Class I MTNJ Medium Term Notes Class J * Percentages indicated are based on net assets of $427,430,043.  Non-income-producing security.   The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate.  Income may be received in cash or additional securities at the discretion of the issuer. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at December 31, 2009. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. R Real Estate Investment Trust. U This security, in part or in entirety, represents unfunded loan commitments (Note 8). ## These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivative contracts at December 31, 2009. At December 31, 2009, liquid assets totaling $1,360,000 have been segregated to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at December 31, 2009. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS TO SELL at 12/31/09 (aggregate Aggregate Delivery Unrealized face value $7,024,318) Value face value date appreciation Euro $7,024,318 $7,392,100 1/20/10 $367,782 Total 14 Putnam VT High Yield Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/09 Fixed payments Unrealized Upfront premium Notional Termination received (paid) by appreciation/ Swap counterparty/Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America, N. A. Nalco Co., 7.75%, 11/15/11 Ba2 $ $300,000 9/20/12 350 bp $12,759 JPMorgan Chase Bank, N. A. Claires Stores, 9 5/8%, 6/1/15 Ca  190,000 6/20/12 230 bp (44,231) Sanmina-Sci Corp., 8 1/8%, 3/1/16 B2  185,000 6/20/13 595 bp 7,546 Morgan Stanley Capital Services, Inc. Nalco Co., 7.75%, 11/15/11 Ba2  305,000 9/20/12 330 bp 11,701 Nalco Co., 7.75%, 11/15/11 Ba2  380,000 3/20/13 460 bp 29,231 Total *Payments related to the reference debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at December 31, 2009. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of December 31, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $466,439 $ $ Capital goods   11 Communication services 826,540   Consumer cyclicals 1,309,873 1,467,305 36 Consumer staples 2,820,107   Energy 1,301,919  8,329 Financials 465,948   Health care 1,092,133   Utilities and power 1,432,174   Total common stocks Convertible bonds and notes  16,100,896  Convertible preferred stocks  2,556,813  Corporate bonds and notes  353,193,544 3,529 Foreign government bonds and notes  636,510  Mortgage-backed securities  9,639  Preferred stocks  819,926  Senior loans  32,451,692  Warrants 23,364 20,156  Short-term investments  79,743  Totals by level Level 1 Level 2 Level 3 Other financial instruments: $ Other financial instruments include swaps, forward currency contracts and receivable purchase agreements. Putnam VT High Yield Fund 15 The following is a reconciliation of Level 3 assets as of December 31, 2009: Change in net Balance as of Accrued unrealized Net transfers in Balance as of December 31, discounts/ Realized appreciation/ Net purchases/ and/or out of December 31, Investments in securities: premiums gain/(loss) (depreciation)  sales Level 3 Common stocks: Capital goods $11 $ $ $ $ $ $11 Consumer cyclicals 34  (494,358) 494,360  36 Energy 124,165  135,291 (74,022) (177,105)  8,329 Total common stocks $ $ Corporate bonds and notes $54,583 $ $(55) $3,668 $(3,670) $(50,997) $3,529 Warrants 1,578  (36,659) 35,081    Totals: $  Includes $(486,029) related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities(including Level 1 and Level 2) can be found in the Statement of operations. Change in net Balance as of Accrued unrealized Net transfers in Balance as of December 31, discounts/ Realized appreciation/ Net purchases/ and/or out of December 31, 2008  premiums gain/(loss) (depreciation)  sales Level 3 2009  Other financial instruments: $ $ $ $  Includes $(98,545) related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations.   Includes amount receivable under receivable purchase agreements. The accompanying notes are an integral part of these financial statements. 16 Putnam VT High Yield Fund Statement of assets and liabilities 12/31/09 Assets Investment in securities, at value, (Note 1): Unaffiliated issuers (identified cost $406,643,978) $417,086,626 Cash 539,529 Dividends, interest and other receivables 7,823,553 Receivable for shares of the fund sold 304,042 Receivable for investments sold 4,356,930 Unrealized appreciation on forward currency contracts (Note 1) 367,782 Receivable for receivable purchase agreement (Note 2) 813,351 Unrealized appreciation on swap contracts (Note 1) 61,237 Total assets Liabilities Payable for investments purchased 2,724,046 Payable for purchases of delayed delivery securities (Notes 1 and 8) 54,709 Payable for shares of the fund repurchased 149,594 Payable for compensation of Manager (Note 2) 637,998 Payable for investor servicing fees (Note 2) 10,614 Payable for custodian fees (Note 2) 10,167 Payable for Trustee compensation and expenses (Note 2) 133,476 Payable for administrative services (Note 2) 2,726 Payable for distribution fees (Note 2) 24,674 Payable for auditing fees 81,660 Unrealized depreciation on swap contracts (Note 1) 44,231 Other accrued expenses 49,112 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $607,418,812 Undistributed net investment income (Note 1) 30,226,023 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (221,852,556) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 11,637,764 Total  Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net Assets $310,577,540 Number of shares outstanding 46,749,192 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $6.64 Computation of net asset value Class IB Net Assets $116,852,503 Number of shares outstanding 17,716,014 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $6.60 Statement of operations Year ended 12/31/09 Investment income Interest (including interest income of $11,775 from investments in affiliated issuers) (Note 6) $33,263,320 Dividends 289,454 Total investment income Expenses Compensation of Manager (Note 2) 2,601,100 Investor servicing fees (Note 2) 111,007 Custodian fees (Note 2) 26,546 Trustee compensation and expenses (Note 2) 35,314 Administrative services (Note 2) 23,456 Distribution fees  Class IB (Note 2) 255,917 Other 291,089 Fees waived and reimbursed by Manager (Note 2) (379,436) Total expenses Expense reduction (Note 2) (3,783) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (36,231,778) Net realized gain on swap contracts (Note 1) 21,629 Net realized loss on foreign currency transactions (Note 1) (561,587) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 585,303 Net unrealized appreciation of investments, receivable purchase agreements and swap contracts during the year 155,362,464 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Putnam VT High Yield Fund 17 Statement of changes in net assets Putnam VT High Yield Fund Year ended Year ended 12/31/09 12/31/08 Increase (decrease) in net assets: Operations: Net investment income $30,591,564 $35,639,216 Net realized loss on investments and foreign currency transactions (36,771,736) (27,779,105) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 155,947,767 (122,353,648) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (27,109,976) (30,060,340) Class IB (10,092,163) (12,192,359) Increase (decrease) from capital share transactions (Note 4) 7,513,827 (48,814,582) Total increase (decrease) in net assets Net assets: Beginning of year 307,350,760 512,911,578 End of year (including undistributed net investment income of $30,226,023 and $36,843,846, respectively) The accompanying notes are an integral part of these financial statements. 18 Putnam VT High Yield Fund Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) c,d Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,c,e Ratio of net investment income (loss) to average net assets (%) b Portfolio turnover (%) Putnam VT High Yield Fund (Class IA) 12/31/09 .47 1.81 (.64) .73 8.29 63.24 12/31/08 .54 (2.33) (.66) .72 8.37 24.21 12/31/07 .58 (.33) (.63) .73 7.67 43.25 12/31/06 .56 .20 (.61) .74 7.46 51.55 12/31/05 .56 (.31) (.67) .76 7.27 43.21 Putnam VT High Yield Fund (Class IB) 12/31/09 .46 1.80 (.62) .98 8.05 63.24 12/31/08 .52 (2.31) (.64) .97 8.11 24.21 12/31/07 .56 (.34) (.61) .98 7.42 43.25 12/31/06 .54 .21 (.59) .99 7.20 51.55 12/31/05 .53 (.31) (.65) 1.01 7.02 43.21 a Per share net investment income (loss) has been determined on the basis of weighted average number of shares outstanding during the period. b Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets 12/31/09 0.10% 12/31/08 0.10 12/31/07 0.06 12/31/06 0.07 12/31/05 0.02 c The charges and expenses at the insurance company separate account level are not reflected. d Total return assumes dividend reinvestment. e Includes amounts paid through expense offset arrangements (Note 2). The accompanying notes are an integral part of these financial statements. Putnam VT High Yield Fund 19 Notes to financial statements 12/31/09 Note 1  Significant accounting policies Putnam VT High Yield Fund (the fund), is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks high current income, with a secondary objective of capital growth when consistent with achieving high income, by primarily investing in bonds of U.S. companies across a wide range of industries. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued, February 12, 2010, have been evaluated in the preparation of the financial statements. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are recorded as income in the Statement of operations. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. D) Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency 20 Putnam VT High Yield Fund contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately $4,600,000 on Forward currency contracts for the year ended December 31,2009. E) Credit default contracts The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain orloss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $3,000,000 on Credit default swap contracts for the year ended December 31, 2009. F) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At December 31, 2009, the fund had net liability position of $23,642 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $79,778. G) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service and state departments of revenue. At December 31, 2009, the fund had a capital loss carryover of $217,633,077 available to the extent allowed by the Code to offset future net capital gain, if any. The amount of the carryover and the expiration dates are: Loss Fund name carryover Expiration date Putnam VT High Yield Fund 116,537,335 12/31/10 16,826,743 12/31/11 11,865,538 12/31/12 6,791,658 12/31/13 728,766 12/31/14 28,491,807 12/31/16 36,391,230 12/31/17 H) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains and losses, the expiration of a capital loss carryover, defaulted bond interest, income on swap contracts, and receivable purchase agreement gain. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the year ended December 31, 2009, the fund reclassified $7,248 to decrease undistributed net investment income and $88,254,188 to decrease paid-in-capital, with a decrease to accumulated net realized loss of $88,261,436. The tax basis components of distributable earnings and the federal tax cost as of December 31, 2009 were as follows: Unrealized appreciation $28,925,770 Unrealized depreciation (19,697,408) Net unrealized appreciation 9,228,362 Undistributed ordinary income 30,944,893 Capital loss carryforward (217,633,077) Cost for federal income tax purposes $407,858,264 I) Expenses of the trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. J) Beneficial interest At December 31, 2009, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 33.0% of the fund is owned by accounts of one group of insurance companies. Putnam VT High Yield Fund 21 Note 2  Management fee, administrative services and othertransactions The fund paid Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee was based on the following annual rates: Fund name Fee rate Putnam VT High Yield Fund 0.70% of the first $500 million of average net assets, 0.60% of the next $500 million, 0.55% of the next $500 million, 0.50% of the next $5 billion, 0.475% of the next $5 billion, 0.455% of the next $5 billion, 0.44% of the next $5 billion, and 0.43% thereafter. Effective January 1, 2010, the fund will pay Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary asfollows: Fund name Fee rate Putnam VT High Yield Fund 0.720% of the first $5 billion of average net assets, 0.670% of the next $5 billion, 0.620% of the next $10 billion, 0.570% of the next $10 billion, 0.520% of the next $50 billion, 0.500% of the next $50 billion, 0.490% of the next $100 billion, and 0.485% thereafter. Putnam Management had agreed to waive fees and reimburse expenses of the fund through July 31, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses for the funds Lipper peer group of funds underlying variable insurance products that have the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage/service arrangements that may reduce fund expenses. During the year ended December 31, 2009, the funds expenses were reduced by $205,798 as a result of this limit. Effective August 1, 2009 through July 31, 2010, Putnam Management has also contractually agreed to reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis (or from August 1, 2009 through the funds next fiscal year end, as applicable), to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period (or since August 1, 2009, as applicable). During the year ended December 31, 2009, the funds expenses were not reduced as a result of this limit. Putnam Management has contractually agreed, from August 1, 2009 through July 31, 2010, to limit the management fee for the fund to an annual rate of 0.60% of the funds average net assets. During the year ended December 31, 2009, the funds expenses were reduced by $173,638 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into receivable purchase agreements (Agreements) with other registered investment companies (each a Purchaser) managed by Putnam Management. Under the Agreements, the fund sold to the Purchasers the funds right to receive, in the aggregate, $3,538,401 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in each case in exchange for an initial payment plus (or minus) additional amounts based on the applicable Purchasers ultimate realized gain (or loss) on the Receivable. The Agreements, which are included in the Statement of assets and liabilities, are valued at fair value following procedures approved by the Trustees. All remaining payments under the agreement will be recorded as realized gain orloss. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.03% of the funds average net assets. The amounts incurred for investor servicing agent functions provided by affiliates of Putnam Management during the year ended December 31, 2009 are included in Investor servicing fees in the Statement ofoperations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. For the year ended December 31, 2009, the funds expenses were reduced by $3,783 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $310, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the funds class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the funds classIBshares. Note 3  Purchases and sales of securities During the year ended December 31, 2009, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $236,750,902 and $221,419,183, respectively. 22 Putnam VT High Yield Fund Note 4  Capital shares At December 31, 2009, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/09 Year ended 12/31/08 Year ended 12/31/09 Year ended 12/31/08 Shares Amount Shares Amount Shares Amount Shares Amount Putnam VT High Yield Fund Shares sold 6,167,306 $34,454,488 3,997,152 $24,393,609 2,747,112 $14,681,820 1,565,399 $9,294,072 Shares issued in connection with reinvestment of distributions 5,805,134 27,109,976 4,547,706 30,060,340 2,175,035 10,092,163 1,858,591 12,192,359 Subtotal 11,972,440 61,564,464 8,544,858 54,453,949 4,922,147 24,773,983 3,423,990 21,486,431 Shares repurchased (9,624,109) (54,731,067) (12,460,227) (80,904,575) (4,394,314) (24,093,553) (6,889,587) (43,850,387) Net increase (decrease) Note 5  Summary of derivative activity The following is a summary of the market values of derivative instruments as of December 31, 2009: Asset derivatives 12/31/09 Liability derivatives 12/31/09 Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and Fund name under ASC 815 liabilities location Market value liabilities location Market value Putnam VT High Yield Fund Credit contracts Receivables $61,237 Payables $44,231 Foreign exchange contracts Receivables 367,782  Total $429,019 $44,231 The following is a summary of realized gains or losses of derivative instruments on the Statement of operations for the year ended December 31, 2009 (see Note 1): Derivatives not accounted for as hedging instruments Forward currency Fund name under ASC 815 Options Futures contracts Swaps Total Putnam VT High Yield Fund Credit contracts $ $ $ $21,629 $21,629 Foreign exchange contracts   (593,345)  (593,345) Total $ $ $(593,345) $21,629 $(571,716) The following is a summary of change in unrealized gains or losses of derivative instruments on the Statement of operations for the year ended December 31, 2009 (see Note1): Derivatives not accounted for as hedging instruments Forward currency Fund name under ASC 815 Options Futures contracts Swaps Total Putnam VT High Yield Fund Credit contracts $ $ $ $229,678 $229,678 Foreign exchange contracts   588,376  588,376 Total $ $ $588,376 $229,678 $818,054 Note 6  Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $11,775 for the year ended December 31, 2009. During the year ended December 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $97,834,985 and $97,834,985, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7  Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8  Unfunded loan commitments As December 31, 2009, the fund had unfunded loan commitments of $51,651, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments Lyondell Chemical Co. $51,651 Note 9  Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of thesematters. Putnam VT High Yield Fund 23 Note 10  Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 24 Putnam VT High Yield Fund Federal tax information (Unaudited) The fund designated 0.89% of ordinary income distributions as qualifying for the dividends received deduction for corporations. Shareholder Meeting Results (Unaudited) November 19, 2009 meeting At the meeting, each of the nominees for Trustee was elected, with all funds of the Trust voting together as single class, as follows: Votes for Votes withheld Ravi Akhoury 1,009,155,699 38,985,923 James A. Baxter 1,010,524,775 37,616,847 Charles B. Curtis 1,009,780,801 38,360,821 Robert J. Darretta 1,008,964,959 39,176,663 Myra R. Drucker 1,008,998,125 39,143,497 John A. Hill 1,009,946,107 38,195,515 Paul L. Joskow 1,010,640,504 37,501,118 Elizabeth T. Kennan 1,007,860,420 40,281,202 Kenneth R. Leibler 1,010,429,752 37,711,870 Robert E. Patterson 1,010,419,715 37,721,907 George Putnam, III 1,009,420,679 38,720,943 Robert L. Reynolds 1,010,644,489 37,497,133 W. Thomas Stephens 1,010,444,518 37,697,104 Richard B. Worley 1,010,252,241 37,889,381 A proposal to approve a new management contract between each fund and Putnam Management was approved as follows: Fund name Votes for Votes against Abstentions Broker non-votes Putnam VT High Yield Fund 59,981,147 2,062,520 4,146,340  Putnam VT High Yield Fund 25 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of the funds in Putnam Variable Trust and, as required by law, determines annually for each fund whether to approve the continuance of the management contract with Putnam Investment Management (Putnam Management), and with respect to certain funds in Putnam Variable Trust, the sub-management contract between Putnam Management and its affiliate, Putnam Investments Limited (PIL), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, Putnam Advisory Company (PAC). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2009, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. At the Trustees June 12, 2009 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of the funds management contract  and with respect to certain funds in Putnam Variable Trust, the sub-management and sub-advisory contracts  effective July1, 2009. In addition, with respect to those funds in Putnam Variable Trust for which PIL did not then serve as a sub-manager under the sub-management contract between Putnam Management and PIL, at the Trustees September 11, 2009 meeting, the Contract Committee recommended, and the Independent Trustees approved, a sub-management contract between Putnam Management and PIL, to be effective April 30, 2010. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL or PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees approval was based on the followingconclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That such fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current assetlevels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers pending other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for the funds in Putnam Variable Trust and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Consideration of strategic pricing proposal The Trustees considered that the Contract Committee had been engaged in a detailed review of Putnam Managements strategic pricing proposal that was first presented to the Committee at its May 2009 meeting. The proposal included proposed changes to the basic structure of the management fees in place for all open-end funds (except the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund), including implementation of a breakpoint structure based on the aggregate net assets of all such funds in lieu of the individual breakpoint structures in place for each fund, as well as implementation of performance fees for certain funds. In addition, the proposal recommended substituting separate expense limitations on investor servicing fees and on other expenses as a group in lieu of the total expense limitations in place for many funds. While the Contract Committee noted the likelihood that the Trustees and Putnam Management would reach agreement on the strategic pricing matters in later months, the terms of the management contracts required that the Trustees approve the continuance of the contracts in order to prevent their expiration at June 30, 2009. The Contract Committees recommendations in June reflect its conclusion that the terms of the contractual arrangements for each fund continued to be appropriate for the upcoming term, absent any possible agreement with respect to the matters addressed in Putnam Managements proposal. The Trustees were mindful of the significant changes that had occurred at Putnam Management in the past two years, including a change of ownership, the installation of a new senior management team at Putnam Management, the substantial decline in assets under management resulting from extraordinary market forces as well as continued net redemptions in many funds, the introduction of new fund products representing novel investment strategies and the introduction of performance fees for certain new funds. The Trustees were also mindful that many other leading firms in the industry had also been experiencing significant challenges due to the changing financial and competitive environment. For these reasons, even though the Trustees believed that the current contractual arrangements in place between the funds and Putnam Management and its affiliates have served shareholders well and continued to be appropriate for the near term, the Trustees believed that it was an appropriate time to reconsider the current structure of the funds contractual arrangements with Putnam Management with a view to possible changes that might better serve the interests of shareholders in this new environment. The Trustees concluded their review of Putnam Managements strategic pricing proposal in July 2009, and their considerations regarding the proposal are discussed below under the heading Subsequent approval of strategic pricing proposal. With the exception of the discussion under this heading, the following discussion generally addresses only the Trustees reasons for recommending the continuance of the current 26 Putnam VT High Yield Fund contractual arrangements (and, with respect to certain funds in Putnam Variable Trust, the new sub-management contract between Putnam Management and PIL, which the Trustees evaluated in large part based on their review of contractual arrangements in June 2009) as, at the time the Trustees determined to make this recommendation, the Trustees had not yet reached any conclusions with respect to the strategic pricing proposal. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. The general fee structure has been carefully developed over the years and re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees noted that shareholders of all funds voted by overwhelming majorities in 2007 to approve new management contracts containing identical fee schedules. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes in Putnam Managements operating costs, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of the funds in Putnam Variable Trust at that time but, as indicated above, based on their detailed review of the current fee structure, were prepared to consider possible changes to these arrangements that might better serve the interests of shareholders in the future.
